Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of February 27, 2019 (this “Agreement”), is by
and among Computer Programs and Systems, Inc., a Delaware corporation (the
“Company”), the entities and natural persons listed on Schedule A hereto
(collectively, the “Gilead Group”) and their Affiliates (as defined below).

WHEREAS, prior to the execution of this Agreement, the Company’s Board of
Directors (the “Board”) has determined to appoint Jeffrey A. Strong (the
“Nominee”) to fill the vacancy in Class I of the Board resulting from John C.
Johnson’s resignation from the Board on November 15, 2018; and

WHEREAS, on the date hereof, the Gilead Group Economically Owns (as defined
below) the shares, each with a $0.001 par value, of the Company’s common stock
(the “Common Stock”) specified on Schedule A of this Agreement; and

WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders, and the Company and the Gilead Group have agreed
that it is in their mutual interest, to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I

BOARD MATTERS

SECTION 1.1 Directors.

(a)    Simultaneously with the execution of this Agreement, the Company shall
appoint the Nominee as a Class I director of the Company to serve on the Board
with a term expiring at the Company’s 2021 Annual Meeting of Stockholders (the
“2021 Annual Meeting”). The members of the Gilead Group agree that the Company’s
and the Board’s obligations in this Section 1.1(a) shall terminate, and the
Nominee shall resign as a member of the Board (and all committees thereof), at
such time (the “Trigger Event Resignation Date”) as a court of competent
jurisdiction concludes that the Gilead Group has violated any provision of this
Agreement or the Confidentiality Agreement (as defined below). By entering into
this Agreement, the Nominee hereby irrevocably agrees to offer to the Board in
writing his resignation as a member of the Board (and all committees thereof)
upon the Trigger Event Resignation Date. The parties acknowledge that the
Nominee, upon appointment or election to the Board, will be subject to the same
protections and obligations as all other members of the Board regarding
confidentiality, conflicts of interest, fiduciary duties, trading, disclosure
and other governance guidelines and policies (collectively, “Company Policies”),
including the obligation to submit an irrevocable contingent resignation to the
Board prior to the expiration of the Nominee’s term at the 2021 Annual Meeting
in accordance with Company Policies, and shall be required to preserve the
confidentiality of the Company’s business and information, including discussions
or matters considered in or for meetings of the Board or related thereto, and
shall have the same rights and benefits, including with respect to insurance,
indemnification, exculpation, compensation and fees, as are applicable to the
independent directors of the Company. In furtherance of the foregoing, the
Nominee shall not share any reports, meeting materials, notices, draft minutes
or other materials or information received by him in his capacity as a member of
the Board with any of his Affiliates unless such Affiliates enter into a
confidentiality agreement with the Company in substantially the same form as the
confidentiality agreement (the “Confidentiality Agreement”) executed by the
Gilead Group and the Company on the date hereof.



--------------------------------------------------------------------------------

(b)    Notwithstanding anything set forth herein, in the Confidentiality
Agreement or in the Company Policies, upon termination of the Standstill Period,
nothing in the Company Policies or the Confidentiality Agreement shall restrict
the Gilead Group from taking any action in their capacities as stockholders of
the Company, including without limitation, speaking freely with other
stockholders of the Company, provided such actions and discussions are based on
publicly available information and do not involve the use of any Confidential
Information (as defined in the Confidentiality Agreement) in violation of
applicable law or the sharing of any Confidential Information.

(c)    The Nominee shall provide any and all information required to be
disclosed in a proxy statement or other filing under applicable law or that is
otherwise consistent with the information that is required to be disclosed by
all other directors of the Board, SEC rules or stock exchange rules or listing
standards, along with any additional information reasonably requested by the
Company (acting in good faith and requested of all directors) in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations; it being understood that the
Company has received all requisite information from the Nominee as of the date
hereof in order to include the Nominee in the Company’s proxy statement for the
2019 Annual Meeting of Stockholders (the “2019 Annual Meeting”). The Nominee
represents and warrants to the Company that all such written information that he
has heretofore provided or will provide to the Company in accordance with this
Section 1.1(c) is, has been and will be accurate and complete in all material
respects.

(d)    During the Standstill Period (as defined below), if the Nominee is unable
to serve as a director of the Company due to death, incapacity, family emergency
or other emergent circumstance the Gilead Group shall be entitled to recommend a
substitute person to fill the resulting vacancy, provided that any such
substitute person so recommended shall be reasonably acceptable to the
Nominating and Corporate Governance Committee of the Board (the “N&CG
Committee”) and the Board after exercising its fiduciary duties in good faith
and shall qualify as “independent” pursuant to SEC (as defined below) rules and
Nasdaq listing standards and have the relevant financial and business experience
to fill the resulting vacancy. The N&CG Committee and the Board shall make their
determinations regarding whether such person is acceptable and meets the
foregoing criteria within ten (10) business days after representatives of the
Board have conducted customary in-person interview(s) of such director candidate
(such determination not to be unreasonably withheld), which interviews shall be
conducted as promptly as practicable, but in any case, assuming reasonable
availability of the proposed director candidate, within ten (10) business days
after the Gilead Group’s submission of such director candidate’s credentials,
including, but not limited to, a completed copy of the Company’s standard
directors’ and officers’ questionnaire and any other information reasonably
requested by the Board based on its customary due diligence process. The Board
will take such actions as necessary to appoint such replacement nominee to the
Board no later than five (5) business days after Board approval. If the Board
does not elect such replacement director candidate to the Board pursuant to this
Section 1.1(d), the Company and the Gilead Group shall continue to follow the
procedures of this Section 1.1(d) until a replacement director candidate is
elected to the Board. As a condition to his or her election pursuant to this
Section 1.1(d), any substitute director that is an Affiliate or employee of any
member of the Gilead Group shall sign a joinder to, or otherwise agree to be
bound by, this Agreement and the Confidentiality Agreement.

(e)    No later than the 2019 Annual Meeting, the Board shall appoint Glenn P.
Tobin as the independent Chairperson of the Board.

(f)    No later than thirty (30) days prior to the deadline for the submission
of stockholder nominations for directors at the Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”), the Company shall select one (1) new
independent director (the “New Director Nominee”) to be elected to the Board (as
a Class III director), who shall (A) qualify as “independent” pursuant to SEC
rules

 

2



--------------------------------------------------------------------------------

and Nasdaq listing standards, (B) satisfy the Board membership criteria set
forth in the Charter of the N&CG Committee and (C) be subject to consent of the
Gilead Group (such consent not to be unreasonably withheld or delayed). The
search process for the New Director Nominee shall commence as soon as reasonably
practicable following the date of this Agreement and shall be conducted by the
N&CG Committee acting in good faith, which shall give due consideration to any
candidate recommended by the Gilead Group whose candidacy is consistent with the
criteria established by the N&CG Committee for the search, subject to a
customary due diligence process, including review of a directors’ and officers’
questionnaire, background check and interview. After the N&CG Committee
recommends the New Director Nominee to the Board, the Board shall vote to
approve the election of such New Director Nominee as a Class III director to the
Board (such approval not to be unreasonably withheld or delayed). Following such
approval by the Board, the New Director Nominee shall be included on the
Company’s slate of nominees for the election of Class III directors at the 2020
Annual Meeting, and the Board shall recommend and solicit proxies for the
election of the New Director Nominee at the 2020 Annual Meeting in the same
manner as for the other nominees nominated by the Board at the 2020 Annual
Meeting. The Company further agrees to fix the size of the Board to nine
(9) directors immediately following the 2020 Annual Meeting through the
remainder of the Standstill Period. In the event that the New Director Nominee
is not selected thirty (30) days prior to the deadline for the submission of
stockholder nominations for directors at the 2020 Annual Meeting, then the
Standstill Period shall immediately terminate.

(g)    The Company agrees that the Nominee shall be appointed to at least one of
the Compensation Committee of the Board and the N&CG Committee (each, a
“Standing Committee”), upon the recommendation of the N&CG Committee, such
appointment to occur no later than the 2019 Annual Meeting. During the
Standstill Period, if the Nominee continues to meet all applicable requirements
for service on a Standing Committee, then he shall continue to serve on at least
one such Standing Committee for the duration of his term on the Board.

(h)    If at any time after the date hereof, the Gilead Group, together with all
Affiliates, ceases to collectively Economically Own one-third of the total
number of shares of Common Stock that it owns on the date hereof (and which are
set forth on Schedule A hereto), as adjusted equitably for any stock split,
reverse stock split or like occurrence (the “Ownership Condition”), the Nominee
irrevocably agrees to offer to the Board in writing his resignation as a member
of the Board (and all committees thereof) and the Board (by majority vote of the
Disinterested Directors (as defined herein)) shall have the option to accept
such resignation in its sole discretion, and the Company and the Board shall
have no further obligations under this Section 1.1. During the Standstill
Period, the Gilead Group shall notify the Company within five (5) business days
if it ceases to satisfy the Ownership Condition and promptly notify the Company
in writing if the Economic Ownership of the Gilead Group and its Affiliates
changes by 1% or more from the ownership positions previously reported to the
Company in writing (it being understood that any filing with the SEC reporting
such change shall suffice as such notice).

SECTION 1.2 Voting Provisions. During the Standstill Period, each member of the
Gilead Group shall cause, and shall cause its respective Affiliates to cause,
all shares of Common Stock or any rights, warrants, options or other securities
convertible into or exchangeable for shares of Common Stock or any other
securities of the Company for which they have the right to vote to be present
for quorum purposes and to be voted at any meeting of stockholders or at any
adjournments or postponements thereof, and to consent in connection with any
action by consent in lieu of a meeting, (i) in favor of each director nominated
and recommended by the Board for election at any such meeting, (ii) against any
stockholder nominations for director that are not approved and recommended by
the Board for election at any such meeting and against any proposals or
resolutions to remove any member of the Board and (iii) in accordance with the
recommendations by the Board on all other proposals of the Board set forth in
the Company’s proxy statements; provided, however, that in the event that both
Institutional Shareholder Services Inc. (“ISS”) and Glass Lewis & Co., LLC
(“Glass Lewis”) recommend otherwise with respect to any proposal submitted

 

3



--------------------------------------------------------------------------------

by the Company or any of its stockholders (other than proposals relating to the
election or removal of directors), each member of the Gilead Group will be
permitted to vote in accordance with the ISS and Glass Lewis recommendations;
provided, further, that each member of the Gilead Group shall be permitted, in
its sole discretion, to vote in a manner consistent with the recommendation of
ISS or Glass Lewis on any proposal of the Company in respect of any
Extraordinary Matter (as defined below). During the Standstill Period, each
member of the Gilead Group shall also cause, and shall cause its respective
Affiliates to cause, all shares of Common Stock for which they have the right to
vote to be present for quorum purposes and to be voted in accordance with this
Section 1.2 at each of the Company’s Annual Meetings of the Stockholders, and
any adjournments or postponements thereof. During the Standstill Period, not
later than five (5) business days prior to each of the Company’s Annual Meetings
of the Stockholders, each member of the Gilead Group shall vote in accordance
with this Section 1.2 and shall not revoke or change any such vote.

SECTION 1.3 Actions by the Gilead Group. Each member of the Gilead Group agrees
that, during the Standstill Period, it shall not, and shall cause its Affiliates
and their respective principals, directors, general partners, managing members,
managers, officers, employees, agents and representatives, and any successors or
assigns thereof, not to, unless specifically requested or authorized in writing
by a resolution of the Board, directly or indirectly (alone or in concert with
anyone):

(a)    purchase or cause to be purchased or otherwise acquire, or offer to
purchase or offer to cause to be purchased or offer to otherwise acquire, or
agree to acquire Economic Ownership of any Common Stock (or rights or options to
acquire Common Stock) that would, when taken together with shares of Common
Stock Economically Owned by the Gilead Group as of the date hereof, result in
the Gilead Group Economically Owning issued and outstanding shares of Common
Stock in excess of ten percent (10.0%) of the outstanding Common Stock of the
Company, on a fully diluted basis;

(b)    sell, or offer, seek or agree to sell, or buy, or offer, seek or agree to
buy, directly or indirectly, through swap or hedging transactions or otherwise,
voting rights decoupled from the underlying shares of Common Stock;

(c)    engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option, “swap” or hedging transaction with respect to
any security (other than a broad based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price of value of the securities of the Company or encourage, initiate or
support any person or any entity in such activity;

(d)    form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act (as defined below) with respect to the Common Stock, or deposit
any shares of Common Stock in a voting trust or similar arrangement, or subject
any shares of Common Stock to any voting agreement or pooling arrangement, or
grant any proxy, designation or consent with respect to any shares of Common
Stock (other than to a designated representative of the Company pursuant to a
proxy or consent solicitation on behalf of the Board), other than solely with
one (1) or more Affiliates (other than portfolio or operating companies) of the
Gilead Group;

(e)    encourage or advise any person or assist any other person in so
encouraging or advising any person with respect to the giving or withholding of
any proxy, consent or other authority to vote shares of Common Stock or in
conducting any type of referendum or the voting of shares of Common Stock (other
than such encouragement or advice that is consistent with the Board’s
recommendation in connection with such matter or as otherwise permitted pursuant
to this Agreement);

 

4



--------------------------------------------------------------------------------

(f)    solicit proxies, designations or written consents of stockholders, or
conduct any binding or nonbinding referendum with respect to Common Stock, or
make or in any way participate in any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without
regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the rules promulgated thereunder), other than solicitations or
acting as a “participant” in support of the recommendations of the Board;

(g)    (i) seek to call, request the call of, or call a special meeting of the
stockholders of the Company, or make or seek to make a stockholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the stockholders of the Company or in connection with any action by
consent in lieu of a meeting, (ii) make a request for a list of the Company’s
stockholders or its stock ledger or other books and records of the Company under
any statutory or regulatory provisions providing for stockholder access to
materials, books and records of the Company; provided, however, for clarity,
that the Nominee shall not in any way be limited in requesting (in accordance
with the Board’s established procedures for requesting information from the
Company’s management) any such materials consistent with his fiduciary duties in
his capacity as a director of the Company, (iii) seek election to the Board or
seek to place a representative on the Board or nominate or recommend the
nomination of any candidate to the Board (other than, in the case of the
Nominee, privately in his capacity as a director, or as expressly set forth in
Section 1.1 and Section 1.2), (iv) seek the removal of any director from the
Board or (v) otherwise acting alone or in concert with others, seek to advise,
control or influence the management, governance, business, affairs or policies
of the Company;

(h)    propose, offer, encourage, publicly advocate for or participate in
(i) any effort to acquire the Company or any of its subsidiaries or any material
assets or operations of the Company or any of its subsidiaries, (ii) any effort
to engage in any transaction with respect to an Extraordinary Matter (as defined
below) or in any other transaction or enter into any agreement that would result
in Economic Ownership by any person or entity (whether or not a member of the
Gilead Group) or group (as defined in Section 13(d)(3) of the Exchange Act) of
outstanding shares of Common Stock at any time or outstanding voting power of
the Company at any time (excluding securities as contemplated by clause
(a) hereof), (iii) any tender offer, exchange offer, merger, acquisition, share
exchange or other business combination or “change in control” (as such term is
used in Item 6 of Schedule 14A under the Exchange Act) transaction involving the
Company or any of its subsidiaries or (iv) any recapitalization, stock
repurchase, restructuring, liquidation, disposition, dissolution or other
extraordinary transaction involving the Company, any of its subsidiaries or any
material portion of their businesses;

(i)    publicly disclose, or cause or facilitate the public disclosure
(including, without limitation, the filing of any document or report with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, consent under, or amendment of, any of the provisions of
Sections 1.1, 1.2, 1.3 or 1.4, or otherwise (i) publicly seek in any manner to
obtain any waiver, consent under, or amendment of, any provision of this
Agreement or (ii) bring any action or otherwise act to contest the validity or
enforceability of Sections 1.1, 1.2, 1.3 or 1.4 or publicly seek a release from
the restrictions or obligations contained in Sections 1.1, 1.2, 1.3 or 1.4;

(j)    institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its direct or indirect
subsidiaries or any of their respective current or former directors or officers
(including derivative actions) in order to effect, cause or take any of the
actions expressly prohibited by this Section 1.3; provided, however, that for
the avoidance of doubt the foregoing shall not prevent any Gilead Group member
from (i) bringing litigation to enforce the provisions of this

 

5



--------------------------------------------------------------------------------

Agreement, (ii) making counterclaims with respect to any proceeding initiated
by, or on behalf of, the Company against the Gilead Group with respect to this
Agreement or (iii) responding to or complying with a validly issued legal
process that neither the Gilead Group nor any of their Affiliates initiated,
encouraged, aided or abetted;

(k)    (i) take any action in support of or make any public proposal, or private
proposal that would reasonably be expected to require the Company to make a
public statement, with respect to or (ii) in a manner adverse to the Company,
make any public statement or otherwise seek to encourage or advise or assist any
person in so encouraging or advising with respect to: (A) any change in the
identity, number or term of directors serving on the Board or the filling of any
vacancies on the Board, (B) any change in the capitalization or dividend policy
of the Company, (C) any other change in the Company’s management, governance,
corporate structure, affairs or policies, (D) any Extraordinary Matter,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange or (F) causing a
class of equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(l)    make any public statements (i) in opposition to any decision made by or
action of the Board or the Company or (ii) regarding the Nominee’s service on
the Board; or

(m)    enter into any discussions, negotiations, agreements or understandings
with any person or entity (other than the persons or entities set forth on
Schedule A) with respect to the foregoing, or advise, assist, encourage, support
or seek to persuade others to take any action with respect to any of the
foregoing, or act in concert with others or as part of a group (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any of the
foregoing.

Notwithstanding anything herein to the contrary, nothing in this Section 1.3 or
elsewhere in this Agreement shall be deemed to in any way restrict or limit:
(i) the Nominee, in his capacity as a member of the Board, from (A) privately
expressing or advocating for his views to the Company, the Board, officers of
the Company, other directors, representatives and advisors of the Company or at
Board meetings, (B) voting in his capacity as a director, which vote if required
to be disclosed publicly under applicable law or regulation shall not constitute
a violation of this Section 1.3 or (C) taking any action in his capacity as a
director of the Company required by his fiduciary duties to the Company;
(ii) the Gilead Group or its Affiliates from selling or tendering any shares of
Common Stock, including in response to a Company or third-party tender offer or
exchange offer, subject to Section 2.2; (iii) the Nominee or the Gilead Group
from communicating, on a confidential basis, with attorneys, accountants or
financial advisors (excluding any advisor who the Gilead Group knows has taken
or is expected by the Gilead Group to take, any action that if taken by the
Gilead Group would violate Section 1.3), or as otherwise required by law;
(iv) the Gilead Group from voting its shares of Common Stock in accordance with
Section 1.2; (v) the Gilead Group from communicating privately with their
investors or bona fide, potential investors in a manner that (W) is consistent
with ordinary course communications with their investors or potential investors,
(X) is not intended to result in public dissemination, (Y) does not otherwise
violate any applicable laws and (Z) is limited to publicly-available
information; (vi) the Gilead Group from communicating privately with
stockholders of the Company and others in a manner that (I) does not otherwise
violate any provision of this Agreement (including, for the avoidance of doubt,
this Section 1.3, Section 1.4(b) or Section 1.4(c)), (II) does not otherwise
violate any applicable laws, (III) is limited to publicly-available information,
(IV) is consistent with the Company’s practices and policies regarding
stockholder communications and (V) is not initiated by any member of the Gilead
Group; provided that the Gilead Group will inform the Company’s Chief Executive
Officer of material disclosures, if any, concerning the Company made by the
Gilead Group or the stockholder as part of such discussions; or (vii) the Gilead
Group from taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the Gilead Group or any
of their respective Affiliates.

 

6



--------------------------------------------------------------------------------

SECTION 1.4 Additional Representations and Agreements by the Parties.

(a)    The Gilead Group acknowledges and agrees that the Company will file a
current report on Form 8-K that describes this Agreement. The Company
acknowledges and agrees that the Gilead Group will file an amendment to its
Schedule 13D reporting the entry into this Agreement. The relevant disclosure in
such filings shall be consistent with the press release described in Section 1.5
and the other terms of this Agreement, and shall each be in form and substance
reasonably acceptable to the Company and the Gilead Group.

(b)    During the Standstill Period, the Gilead Group shall not, and the Gilead
Group shall cause its respective Affiliates and their respective principals,
directors, general partners, members, managers, officers and employees not to,
make, or cause to be made, by press release or similar public statement,
including to the press or media or in an SEC filing or any other manner that
would reasonably be expected to result in such statement becoming public, or to
any stockholder or analyst, any statement or announcement that disparages
(whether or not false), the Company; its past or present partners, officers,
directors or employees; or the Company’s businesses, operations, strategic plans
or strategic direction. During the Standstill Period, neither the Company, its
Affiliates nor any of their respective officers, directors or employees shall
make, or cause to be made, by press release or similar public statement,
including to the press or media or in an SEC filing or any other manner that
would reasonably be expected to result in such statement becoming public, or to
any stockholder or analyst, any statement or announcement that disparages
(whether or not false), any member of the Gilead Group, its Affiliates or any of
their respective officers, directors, members or employees. The foregoing shall
not apply to compelled testimony, either by legal process, subpoena or
otherwise, or if the comments or statements of the type covered by this
Section 1.4(b) are required to be made by law or regulation by either party.

(c)    During the Standstill Period, the Gilead Group hereby agrees that the
Gilead Group and its Affiliates shall not, and shall cause their respective
principals, directors, general partners, managing members, managers, officers
and employees not to, make any request of any director of the Company to engage
in, or consider engaging in, conduct that is inconsistent with this Agreement or
the Company Policies.

SECTION 1.5 Publicity. Promptly after the execution of this Agreement, the
Company will issue a mutually agreeable press release substantially in the form
attached hereto as Schedule B.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.1 Authority; Binding Agreement. (a) The Company hereby represents that
this Agreement and the performance by the Company of its obligations hereunder
(i) has been duly authorized, executed and delivered by the Company, and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (ii) does not require the approval of the
stockholders of the Company and (iii) does not and will not violate any law, any
order of any court or other agency of government, the charter of the Company or
the By-laws of the Company, or any stock exchange rule or regulation, or any
provision of any indenture, agreement or other instrument to which the Company
or any of its properties or assets is or are bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.

 

7



--------------------------------------------------------------------------------

(b)    Each member of the Gilead Group represents and warrants that this
Agreement and the performance by such member of the Gilead Group of its
obligations hereunder (i) has been duly authorized, executed and delivered by
the Gilead Group and such member, and is a valid and binding obligation of such
member, enforceable against such member in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(ii) does not require approval by any owners or holders of any equity interest
in any member of the Gilead Group (except as has already been obtained) and
(iii) does not and will not violate any law, any order of any court or other
agency of government, the charter or other organizational documents of any
member of the Gilead Group, as amended, or any provision of any agreement or
other instrument to which any member of the Gilead Group or any of its
properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such agreement or instrument.

SECTION 2.2 Interests in Common Stock. The members of the Gilead Group hereby
represent and warrant to the Company that, as of the date hereof, they and their
Affiliates are, collectively, the Economic Owners of such number of shares of
Common Stock as is accurately and completely set forth (including, without
limitation, as to the form of ownership) on Schedule A hereto, and, except as
set forth on Schedule A hereto, none of the members of the Gilead Group or any
of their Affiliates Economically Own any other securities of the Company or is
party to any swap or hedging transactions or other derivative agreements of any
nature with respect to any shares of Common Stock. During the Standstill Period
(as defined below) and for so long as the Nominee serves on the Board, the
Gilead Group shall promptly (and in any event within three (3) business days)
notify the Company in writing upon the Gilead Group, together with its
Affiliates, purchasing, selling or disposing of any shares of Common Stock;
provided that the filing of any Form 3 or 4 under Section 16 of the Exchange Act
shall constitute effective notice to the Company as to any purchases or sales of
shares of Common Stock by the Gilead Group.

SECTION 2.3    Defined Terms. For purposes of this Agreement,

(a)    The term “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
by the Securities and Exchange Commission (the “SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of this
Agreement, (x) the Gilead Group, on the one hand, and the Company, on the other
hand, shall not be deemed to be Affiliates of each other and (y) the Gilead
Group’s Affiliates shall not be deemed to include investors in any member of the
Gilead Group if such investor has no actual control over the management or
policies of the Gilead Group or any such member.

(b)    The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial
Ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act. The terms “Economic Owner,” “Economically
Own” and “Economic Ownership” shall have the same meanings as “Beneficial
Owner,” “Beneficially Own” and “Beneficial Ownership” except that a person will
also be deemed to “Economically Own,” to be the “Economic Owner” and to have
“Economic Ownership” of (i) all shares of Common Stock which such person has the
right to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of shares of Common Stock.

 

8



--------------------------------------------------------------------------------

(c)    “Disinterested Directors” means the members of the Board who are not
associates or Affiliates of the Gilead Group and who have not been nominated to
serve on the Board by the Gilead Group, any Affiliate of the Gilead Group or any
persons with whom any such person has formed a “group” within the meaning of
Section 13(d)(3) of the Exchange Act.

(d)    “Extraordinary Matter” means (i) any merger, consolidation, share
exchange, recapitalization or other business combination, in each case as a
result of which the holders of the Common Stock of the Company immediately prior
to the consummation of such transaction would cease to own at least a majority
of the outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (ii) any
sale of all or substantially all of the assets of the Company, in each case
referred to in (i) or (ii) that is subject to approval by the stockholders of
the Company, in each case outside the ordinary course of business and involving
the Company. For the avoidance of doubt, “Extraordinary Matter” does not include
a proxy contest or consent solicitation with respect to the election of
directors.

(e)    The “Standstill Period” means, subject to Section 1.1(f), the period from
the date of this Agreement through the date that is thirty (30) days prior to
the deadline for the submission of stockholder nominations for directors at the
2021 Annual Meeting as set forth in the Company’s Amended and Restated Bylaws
(as amended, the “Bylaws”).

ARTICLE III

OTHER PROVISIONS

SECTION 3.1 Specific Performance; Remedies.

(a)    Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, or, if
such courts do not accept jurisdiction then any state or federal court in the
State of New York, in addition to any other remedy to which they may be entitled
at law or in equity. Any requirements for the securing or posting of any bond
with such remedy are hereby waived.

(b)    Each party hereto agrees, on behalf of itself and its Affiliates, that
any actions, suits or proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby will be brought solely and exclusively
in any state or federal court in the State of Delaware, or, if such courts do
not accept jurisdiction then any state or federal court in the State of New York
(and the parties agree not to commence any action, suit or proceeding relating
thereto except in such courts), and further agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 3.3 will be effective service of process for any such
action, suit or proceeding brought against any party in any such court. Each
party, on behalf of itself and its Affiliates, irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in any
state or federal court in the State of Delaware, or, if such courts do not
accept jurisdiction then any state or federal court in the State of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.

 

9



--------------------------------------------------------------------------------

SECTION 3.2 Entire Agreement. This Agreement (together with the Confidentiality
Agreement entered into by and between the Company and the Gilead Group on the
date hereof) contains the entire understanding of the parties with respect to
the subject matter hereof (notwithstanding any other agreements, promises,
representations, warranties, covenants or other undertakings, whether written or
oral) and may be amended only by an agreement in writing executed by the parties
hereto. No rights under this Agreement shall be deemed waived absent a written
waiver by the party granting the waiver.

SECTION 3.3 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by facsimile, when such facsimile is transmitted to the facsimile
number set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Computer Programs and Systems, Inc.

6600 Wall Street

Mobile, Alabama 36695

Attention: Chief Executive Officer

with a copy to (which shall not constitute notice):

Maynard, Cooper & Gale, P.C.

1901 Sixth Avenue North, Suite 2400

Birmingham, Alabama 35203

Facsimile No: (205) 254-1999

Email Address: tgregg@maynardcooper.com

Attention: Timothy W. Gregg

if to the Gilead Group:

Gilead Capital LP

157 Columbus Avenue

Suite 403

New York, New York 10023

Email Address: kanchana@gileadcapital.com

Attention: Chief Legal Officer

with a copy to (which shall not constitute notice):

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Facsimile: (212) 451-2222

Email Address: mraab@olshanlaw.com

Attention: Mitchell Raab

SECTION 3.4 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to any conflict of laws provisions
thereof.

 

10



--------------------------------------------------------------------------------

SECTION 3.5 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

SECTION 3.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns, and nothing in this Agreement is intended to confer on any
person other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement. The rights and obligations under this Agreement may not be
transferred without the consent of the other parties and any transfer in
violation of this sentence shall be null and void.

SECTION 3.7 Fees and Expenses. Neither the Company, on the one hand, nor the
Gilead Group, on the other hand, will be responsible for any costs, fees or
other expenses of the other in connection with this Agreement or any event
leading thereto.

SECTION 3.8 Counterparts; Miscellaneous. This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The headings used herein
are for convenience only, and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in law
or in equity, shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. If
any provision of this Agreement or the application thereof, becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect so long as the remaining provisions do not fundamentally alter the
relations among the parties.

SECTION 3.9 Interpretation. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of such counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

COMPANY: COMPUTER PROGRAMS AND SYSTEMS, INC. By:  

/s/ J. Boyd Douglas, Jr.

Name:   J. Boyd Douglas, Jr. Title:   President and Chief Executive Officer
GILEAD GROUP: GILEAD CAPITAL MASTER FUND LTD. By:  

/s/ Jeffrey A. Strong

Name:   Jeffrey A. Strong Title:   Sole Director GILEAD CAPITAL LP By:   Gilead
Capital GP LLC, as Managing Member By:  

/s/ Jeffrey A. Strong

Name:   Jeffrey A. Strong Title:   Managing Member GILEAD CAPITAL GP LLC By:  

/s/ Jeffrey A. Strong

Name:   Jeffrey A. Strong Title:   Managing Member JEFFREY A. STRONG

/s/ Jeffrey A. Strong

Jeffrey A. Strong

 

12



--------------------------------------------------------------------------------

Schedule A

As of February 27, 2019, the Gilead Group Economically Owns, in the aggregate,
1,070,570 shares of Common Stock. The persons and entities that own such shares
and the number of shares that they Economically Own are set forth below.

 

Person or Entity

  

Shares of Common Stock Economically Owned

Gilead Capital Master Fund Ltd. (“Master Fund”)    76,173 Gilead Capital LP   
1,070,570, consisting of 994,397 shares Beneficially Owned by separately managed
accounts and 76,173 shares Beneficially Owned by Master Fund, by virtue of
Gilead Capital LP acting as investment manager to such separately managed
accounts and Master Fund. Gilead Capital GP LLC    1,070,570, consisting of
994,397 shares Beneficially Owned by separately managed accounts and 76,173
shares Beneficially Owned by Master Fund, by virtue of Gilead Capital GP LLC
acting as general partner to Gilead Capital LP. Jeffrey A. Strong    1,070,570,
consisting of 994,397 shares beneficially owned by separately managed accounts
and 76,173 shares beneficially owned by Master Fund, by virtue of Mr. Strong
acting as sole director of Master Fund and the managing member of Gilead Capital
GP LLC.

 

A-1



--------------------------------------------------------------------------------

Schedule B

Press Release

CPSI Appoints Jeffrey A. Strong to Board of Directors

Announces Agreement with Gilead Capital

MOBILE, Ala. — Feb. 27, 2019 — CPSI (NASDAQ: CPSI) (“CPSI” or the “Company”), a
community healthcare solutions company, today announced that the Company has
elected Jeffrey A. Strong, Managing Partner of Gilead Capital LP, as a Class I
director of the Board of Directors (the “Board”), filling the vacancy resulting
from John C. Johnson’s resignation from the Board in November 2018. As a Class I
director, Mr. Strong’s term will expire at the 2021 Annual Meeting of
Stockholders.

Mr. Strong’s appointment is part of an agreement with Gilead Capital LP and
related entities (collectively, “Gilead”), under which Gilead has agreed to vote
for all of CPSI’s director nominees and to other voting and standstill
provisions. These restrictions apply until thirty (30) days prior to the
deadline for the submission of stockholder nominations for directors at the
Company’s 2021 Annual Meeting of Stockholders.

In addition, CPSI has appointed Glenn P. Tobin, a current director, as the
independent Chairperson of the Board effective at the Company’s 2019 Annual
Meeting of Stockholders, succeeding David A. Dye, Chairman and Chief Growth
Officer of CPSI, who will remain on the Board. CPSI will also further refresh
the Board with a new independent director, who is mutually agreeable with
Gilead, before the Company’s 2020 Annual Meeting of Stockholders.

Mr. Dye said, “We welcome Jeffrey as a new director and look forward to working
together. CPSI’s Board regularly takes steps to refresh and strengthen the
composition of its Board, and we are pleased to add Jeffrey’s extensive
expertise as we continue to execute our strategy of evolving CPSI from a
market-leading provider of software to the leading provider of software and
services to the communities we serve.”

Mr. Strong added, “Gilead appreciates the constructive dialogue we have had with
the Board and management about CPSI’s strategy and unique customer value
proposition. CPSI has significant opportunities to create shareholder value and
continue to elevate performance. I look forward to joining the Board and working
with the existing directors to realize CPSI’s full potential.”

The complete agreement between CPSI and Gilead will be included as an exhibit to
the Company’s Current Report on Form 8-K, which will be filed with the
Securities and Exchange Commission (“SEC”).

Jeffrey A. Strong Biography

Jeffrey A. Strong is the Chief Investment Officer, Managing Partner, and
Co-Founder of Gilead Capital LP. Prior to Gilead, Mr. Strong was a Partner and
Senior Analyst at QVT Financial LP, a multi-strategy hedge fund, where he
specialized in active ownership investments and other global special situations.
Before QVT, Mr. Strong served as an Analyst at Shenkman Capital Management,
focusing on high-yield bond investments in the healthcare, chemical, and telecom
industries. Mr. Strong has served on the Nominating Committee of Fornebu
Utvikling ASA, on the boards of Landauer, Inc. and Treveria plc, and on the
board of TPC Group Inc., where he was also Chairman of the Compensation and the
Nominating and Governance Committees. He has an M.B.A. from the College of
William & Mary, a B.S. from the University of Missouri, and is a CFA®
charterholder.

 

 

B-1



--------------------------------------------------------------------------------

Glenn P. Tobin Biography

Glenn P. Tobin was elected as a director of CPSI on November 9, 2017. Mr. Tobin
served as Senior Vice President—Accountable Care Solutions of The Advisory Board
Company, a research, technology and consulting firm serving the healthcare and
education industries, beginning in 2012. Mr. Tobin then served as the Chief
Executive Officer of Crimson, The Advisory Board Company’s health analytics
division, until his retirement in early 2017. Mr. Tobin also served as the Chief
Operating Officer of CodeRyte, Inc. from 2010 to 2012 and held various executive
positions within Cerner Corporation from 1988 to 2004. Additionally, he was a
General Manager for Corporate Executive Board and was a consultant for McKinsey
and Company.

About CPSI

CPSI is a leading provider of healthcare solutions and services for community
hospitals, their clinics and post-acute care facilities. Founded in 1979, CPSI
is the parent of three companies – Evident, LLC, American HealthTech, Inc. and
TruBridge, LLC. Our combined companies are focused on helping improve the health
of the communities we serve, connecting communities for a better patient care
experience, and improving the financial operations of our customers. Evident
provides comprehensive EHR solutions for community hospitals and their
affiliated clinics. American HealthTech is one of the nation’s largest providers
of EHR solutions and services for post-acute care facilities. TruBridge focuses
on providing business, consulting and managed IT services, along with its
complete RCM solution for all care settings. For more information, visit
www.cpsi.com.

About Gilead Capital LP

Gilead Capital LP is an investment adviser focused on long-term investments in
high-quality public small-cap companies in North America, Europe and Australia.
Gilead pursues a Leadership Investing strategy, supporting its portfolio
companies by constructively engaging with management teams and boards of
directors to elevate governance and enhance long-term value for the benefit of
all shareholders.

Forward-Looking Statements

Information in this release may involve plans, intentions, expectations,
strategies, outlooks, beliefs or other statements regarding the future,
including statements regarding the Company’s business strategy and
cost-reduction efforts, which are forward-looking statements within the meaning
of the “safe harbor” provisions of the Private Securities Litigation Reform Act
of 1995. These forward-looking statements are based upon management’s present
plans, intentions, hopes or strategies regarding the future and involve risks
and uncertainties that could cause actual events or developments to be
materially different from those indicated in such forward-looking statements.
Such risks and uncertainties include, but are not limited to, risks and
uncertainties that are contained in the Company’s most recently filed Form 10-K,
as well as the Company’s quarterly and current reports filed on Form 10-Q and
Form 8-K from time to time with the Securities and Exchange Commission. All
information included in this release is based upon information available to CPSI
as of the date of the release, and the Company assumes no obligation to update
any such forward-looking statements.

Contacts

CPSI

Tracey Schroeder, 251-639-8100

Chief Marketing Officer

Tracey.Schroeder@cpsi.com

Kekst CNC

Ross Lovern, 212-521-4866

Principal

Ross.Lovern@kekstcnc.com

 

2